Exhibit 10.1

Global Power Equipment Group Inc.

Restricted Shares Award Agreement

Notice of Restricted Shares Award

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms and conditions of the Global Power Equipment
Group Inc. 2011 Equity Incentive Plan (the “Plan”) and this Restricted Shares
Award Agreement (the “Agreement”), the following number of restricted shares
(the “Restricted Shares”), as of the Date of Grant set forth below (the “Date of
Grant”). Capitalized terms used in this Agreement without definition shall have
the meanings assigned to them in the Plan.

 

Name of Grantee:

   

Number of Restricted Shares:

   

Vesting Dates:

   

Purchase Price:

  $ 0.01 per Share     

Terms of Agreement:

1. Grant of Restricted Shares. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant the total number of Restricted
Shares set forth above. The Grantee shall pay to the Company the purchase price
per Share set forth above (the “Purchase Price”). Any certificates evidencing
the Restricted Shares will be held in custody by the Company together with a
stock power endorsed in blank by the Grantee with respect thereto, until the
Restricted Shares have become vested in accordance with Section 2.

2. Vesting. 25% of the Restricted Shares granted under this Agreement shall vest
on the Date of Grant. The remaining Restricted Shares granted under this
Agreement shall vest in three equal installments (each constituting 25% of the
aggregate Restricted Shares) on each of the Vesting Dates set forth above (the
“Vesting Dates”) subject to the Grantee continuing to serve as a member of the
Board as of the applicable Vesting Date. Notwithstanding anything herein to the
contrary: (a) upon the consummation of a Change of Control of the Company while
the Grantee is serving as a member of the Board, then all unvested Restricted
Shares shall be immediately and fully vested, and (b) upon the death or
Disability of the Grantee, then the Grantee shall be vested in that number of
Restricted Shares equal to the product of (x) the number of unvested Restricted
Shares that otherwise would have vested in the calendar year of termination if
the Grantee had not terminated service as a member of the Board by reason of
death or disability multiplied by (y) a fraction equal to the number of days
that the Grantee served in the year of termination over 365. For purposes of
this Agreement, “Disability” shall have the meaning set forth in the Company’s
long term disability plan. To the extent that Restricted Shares do not vest for
any reason, the Company shall pay to the Grantee the Purchase Price originally
paid by the Grantee with respect to such Restricted Shares pursuant to
Section 1.

3. Forfeiture of Restricted Shares.

 

1



--------------------------------------------------------------------------------

(a) Forfeiture of Unvested Restricted Shares. The Restricted Shares that have
not yet vested pursuant to Section 2 shall be forfeited automatically without
further action or notice if the Grantee ceases to serve as a member of the Board
prior to a Vesting Date, except as otherwise provided in Section 2.

(b) Repayment of Awards. The Restricted Shares shall be subject to the
provisions of Section 19 of the Plan regarding forfeiture and repayment of
awards in the event of termination of the Grantee’s service as a member of the
Board for Cause. This Section 3(b) shall survive and continue in full force in
accordance with its terms and the terms of the Plan notwithstanding any
termination of the Grantee’s service as a member of the Board or the vesting of
the Restricted Shares as provided herein.

4. Nontransferability. Prior to the applicable Vesting Date, the Restricted
Shares granted pursuant to this Agreement may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in the
Restricted Shares.

5. No Rights Other Than Those Expressly Created. Neither this Agreement, the
Restricted Shares, nor any action taken hereunder shall be construed as
(i) giving the Grantee any right to be retained as a member of the Board,
(ii) giving the Grantee any equity or interest of any kind in any assets of the
Company, or (iii) creating a trust of any kind or a fiduciary relationship of
any kind between the Grantee and the Company. As to any claim for any unpaid
amounts or distributions under this Agreement, any person having a claim for
payments shall be an unsecured creditor.

6. Compliance with Laws.

(a) Taxes. The Grantee shall be liable and responsible for all taxes owed in
connection with the Restricted Shares, including the awarding and vesting
thereof. The Company does not commit and is under no obligation to structure the
Restricted Shares to reduce or eliminate the Grantee’s tax liability.

(b) Securities Law Compliance. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Shares.

(c) General. No Restricted Shares shall be issued unless and until the Company
is satisfied, in its sole discretion, that there has been compliance with all
legal requirements applicable to the issuance of such Restricted Shares.

7. Miscellaneous.

(a) Discretion of the Board. Unless otherwise explicitly provided herein, the
Board, or an authorized committee thereof, shall make all determinations
required to be made hereunder, including determinations required to be made by
the Company, and shall interpret all provisions of this Agreement and the
underlying Restricted Shares, as it deems necessary or desirable, in its sole
and unfettered discretion. Such determinations and interpretations shall be

 

2



--------------------------------------------------------------------------------

binding and conclusive with respect to the Company, the Grantee and any person
claiming an interest in the Restricted Shares under or through the Grantee.

(b) Amendment. This Agreement may only be modified or amended by a writing
signed by both parties.

(c) Notices. Any notices required to be given under this Agreement shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Global Power Equipment Group Inc.

Attention: General Counsel

400 E. Las Colinas Boulevard, Suite No. 400

Irving, TX 75039

if to the Grantee:

 

 

 

 

 

 

or to such other address as either party may designate under the provisions
hereof.

(d) Relation to Plan; Entire Agreement. This Agreement is subject to the terms
and conditions of the Plan. This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.

(e) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.

(f) Applicable Law; Severability. All rights and obligations under this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof. In the event that any
court of competent jurisdiction shall determine that any provision, or any
portion thereof, contained in this Agreement shall be unenforceable in any
respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

(g) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Agreement are for convenience of reference, and are not to be construed as
part of this Agreement. The parties hereto acknowledge and agree that the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------

(h) Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

(i) Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to Lori McCauley, Vice
President of Human Resources of the Company, this consent shall be effective for
the duration of the Agreement. The Grantee also understands that he or she shall
have the right at any time to request that the Company deliver written copies of
any and all materials referred to above at no charge. The Grantee hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may elect to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

(j) Fractional Shares. No fractional Shares shall be issued hereunder. Any
fractional Shares shall be rounded up to the nearest whole number.

(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Agreement
by a party hereto, nor any abandonment or discontinuance of steps to enforce any
such right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.

(l) Counterparts. This Agreement may be executed in multiple counterparts,
including by electronic or facsimile signature, each of which shall be deemed in
original but all of which together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:     

Name:    

Title:    

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) have been received by you, and you
consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact Lori McCauley, Vice President of Human Resources
at 918-274-2446, to request a paper copy of the Prospectus Information at no
charge.

 

GRANTEE  

Name:    

 

5